Title: To Thomas Jefferson from Lucy Ludwell Paradise, 18 August 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London Margaret St. No. 15 Cavendish Square August the 18th. 1789

Mr. Paradise has desired me to acquaint your Excellency he shall have the honour to write to you very soon, but at present, and ever since his arrival here, he has been under the greatest affliction, owing to the Deed’s not being yet Signed. He says Your Excellency knows him very well, and he is certain you will excuse it. He is very Grateful for the Numberless obligations you have Confered upon him, and, he begs Me to assure you, it will be the only study of his Life to do every thing in his power to convince you of it. For my part, I have no other words to express the feelings of My heart then these. I am Grateful and only wait the Moment for me to shew My Heart to you. I rejoice at the Noble Spirit of the French, I pray they May be as Free as they ought to be.—Mr. P. and Myself join in affectionate Love and Gratitude to you and your amiable Daughters and best Compliments to Mr. Short and all our well wishers at Paris. I am Sorry very sorry to find that our Dear Country America does not remember the Services We have received from Portugal in the time of the war. I wish they had not laid 25 pr. Cent upon Maderia Wine. We should have been Grateful to that Country that was kind to us in our times of distress. I own I Love Portugal because of their attention to Us. Adieu Your Excellencies Most Grateful Humbl. Servt,

Lucy Paradise

